Case 2:17-cv-02972-AKT Document 284 Filed 02/20/19 Page 1 of 2 PageID #: 1058




UNITED STATES DISTRICT COURT                                          CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                          MINUTE ORDER


BEFORE:        A. KATHLEEN TOMLINSON                          DATE:       2-20-2019
               U.S. MAGISTRATE JUDGE                          TIME:       11:37 a.m. (16 minutes)

                         Castillo, et al. v. Perfume Worldwide Inc., et al.
                                      CV 17-2972 (JS)(AKT)

TYPE OF CONFERENCE:                    STATUS CONFERENCE

APPEARANCES:           Plaintiffs:     Steven John Moser

                       Defendants:     Jacques Catafago (Perfume Worldwide Inc., Piyush Golia)
                                       Sima Ali

     Non-Answering Defendants:         Kanak Golia
                                       Prabha Golia
                                       Perfume Center of America, Inc.
                                       Shri Parshwa Padmavati & Co., LLC
                                       Roma Golia
                                       Texvel, Inc.
                                       John Doe Corporations 1-5

FTR:    11:37-11:53

THE FOLLOWING RULINGS WERE MADE:

1.      The parties appeared for mediation of this FLSA/NYLL action on November 29, 2018 and
        executed a Settlement Term Sheet at the conclusion of the mediation. The Term Sheet was
        signed by counsel for all of the attending parties as well as by the named plaintiffs
        themselves. Apparently, in transitioning the Term Sheet into a full-blown Settlement
        Agreement, the parties have encountered several disputes. In response to the Court’s
        request for a status report, counsel advised that they had a number of issues which need to
        be resolved and they requested a conference to discuss the same with the Court. The
        Conference was scheduled for today’s calendar.

2.      The Court noticed that one of the terms provides that the parties are consenting to the
        jurisdiction of this Court for all purposes. Counsel have not yet filed the Consent form, but
        I advised them if they plan to proceed along this path, I would not be issuing any advisory
        opinions today since I did not find this prospect appropriate if the case comes to me for all
        purposes.

3.      After hearing from both sides, it is clear to the Court that the parties have different
        interpretations of at least two paragraphs of the Term Sheet. I advised counsel that given
        the circumstances, the issues need to be briefed and that there is existing case law which
Case 2:17-cv-02972-AKT Document 284 Filed 02/20/19 Page 2 of 2 PageID #: 1059



     addresses some of the issues they have raised. Counsel requested some time to confer and
     to provide the Court with a briefing schedule. Each side wishes to file its own
     independent formal motion under the Federal Rules and I granted that request. Counsel
     were urged to submit the proposed briefing schedule expeditiously for the Court’s review.

4.   In light of the foregoing circumstances, the anticipated motion for class certification is on
     hold until the issues discussed today are resolved.

5.   The Court is also requesting that plaintiff’s counsel advise the Court in writing what he
     intends to do about the non-answering defendants in this action.




                                                             SO ORDERED

                                                             /s/ A. Kathleen Tomlinson
                                                             A. KATHLEEN TOMLINSON
                                                             U.S. Magistrate Judge
